728 N.W.2d 436 (2007)
Susan TKACHIK, Successor Personal Representative of the Estate of Janet Elaine Mandeville, Deceased, Plaintiff-Appellant,
v.
Frank MANDEVILLE, Jr., Defendant-Appellee.
Docket No. 132710. COA No. 270253.
Supreme Court of Michigan.
March 26, 2007.
On order of the Court, the application for leave to appeal the November 16, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.